
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.1



GENZYME CORPORATION
2004 EQUITY INCENTIVE PLAN


1.     PURPOSE

        The 2004 Equity Incentive Plan (the "Plan") has been established to
promote the interests of the Company and its shareholders by strengthening the
Company's ability to attract, motivate, and retain key employees and consultants
of the Company and its Affiliates upon whose judgment, initiative, and efforts
the financial success and growth of the business of the Company largely depend.
The Plan is intended to provide an additional incentive for such individuals
through stock ownership and other rights that promote and recognize the
financial success and growth of the Company and create value for shareholders.
Certain capitalized terms used herein and certain operating rules related
thereto are defined and set forth in Section 10 below.

        The Plan provides for the grant of Stock Options, including ISOs and
NSOs, Restricted Stock, and Restricted Stock Units.

        The Plan shall become effective upon shareholder approval (the
"Effective Date") and unless sooner terminated, shall terminate ten years from
the Effective Date. After the Plan is terminated, no Stock Options, Restricted
Stock, or Restricted Stock Units may be granted, but Stock Options, Restricted
Stock, and Restricted Stock Units previously granted shall remain outstanding in
accordance with their applicable terms and conditions and the Plan's terms and
conditions.

2.     ADMINISTRATION

        The Compensation Committee shall be the Administrator of the Plan except
as hereinafter provided. The Compensation Committee may delegate to one or more
of its members such of its duties, powers and responsibilities as it may
determine. To the extent determined by the Compensation Committee and permitted
by applicable law, the Compensation Committee may also (i) delegate to one or
more executive officers of the Company the power to grant Stock Options,
Restricted Stock, and Restricted Stock Units to, or allocate Stock Options,
Restricted Stock, and Restricted Stock Units among, Participants who are not
Reporting Persons or Covered Employees and to make such determinations under the
Plan with respect thereto as the Compensation Committee determines; and
(ii) authorize any such executive officer to further delegate to an Employee or
another executive officer temporary authority to grant or allocate Stock
Options, Restricted Stock, and Restricted Stock Units when the executive officer
is unavailable. The Compensation Committee may also delegate to such Employees
or other persons as it determines such ministerial tasks as it deems
appropriate. In the event of any delegation described in this paragraph, the
term "Administrator" shall include the person or persons so delegated to the
extent of such delegation.

        The Administrator has discretionary authority, subject only to the
express provisions of the Plan, to interpret the Plan; determine eligibility for
and grant Stock Options, Restricted Stock, and Restricted Stock Units; select
the Participants to receive Stock Options, Restricted Stock, and/or Restricted
Stock Units and determine, modify or waive the terms and conditions of any Stock
Option, Restricted Stock, or Restricted Stock Unit; prescribe forms, rules and
procedures; and otherwise do all things necessary to carry out the purposes of
the Plan. The terms of each Stock Option grant, Restricted Stock grant, or
Restricted Stock Unit grant need not be identical, and the Administrator need
not treat Participants uniformly. Except as otherwise provided by the Plan or a
particular Stock Option, Restricted Stock, or Restricted Stock Unit, any
determination with respect to a Stock Option, Restricted Stock, or Restricted
Stock Unit may be made by the Administrator at the time of grant or at any time
thereafter. In the case of any Stock Option, Restricted Stock, or Restricted
Stock Unit intended to be eligible for the performance-based compensation
exception under Section 162(m), the Administrator will exercise its discretion
consistent with qualifying the Stock Option, Restricted Stock, or Restricted
Stock Unit for

--------------------------------------------------------------------------------




that exception. Determinations made by the Administrator shall be final and
binding upon Participants, the Company, and all other interested parties.

3.     STOCK AVAILABLE FOR GRANT; LIMITS

        (a)    Number of Shares.    Subject to adjustment as provided under
Section 6, the maximum number of shares available for issuance to Participants
under the Plan shall be 23,800,000 shares. Subject to such overall maximum, up
to 23,800,000 shares of Stock may be issued upon the exercise of ISOs; up to
23,800,000 shares of Stock may be issued upon exercise of NSOs; and up to
2,000,000 shares of Stock may be issued for grants of Restricted Stock or
Restricted Stock Units. Stock delivered by the Company under the Plan may be
authorized but unissued Stock or previously issued Stock acquired by the
Company. No fractional shares of Stock will be delivered under the Plan. To the
extent consistent with the requirements of Section 422 of the Code, and with
other applicable legal requirements (including applicable NASDAQ or stock
exchange requirements), Stock issued under option grants, restricted stock
grants, or restricted stock unit grants of an acquired company that are assumed
in connection with the acquisition, or under Stock Options, Restricted Stock, or
Restricted Stock Units issued in substitution for options, restricted stock, or
restricted stock units of an acquired-company, shall not reduce the number of
shares available for issuance under the Plan.

        (b)    Section 162(m) Limits.    The maximum number of shares of Stock
for which Stock Options may be granted to any person in any calendar year will
be 2,000,000.

4.     ELIGIBILITY AND PARTICIPATION

        All employees and consultants of the Company or any Affiliate capable of
contributing significantly to the successful performance of the Company, other
than a person who has irrevocably elected not be eligible, are eligible to be
Participants in the Plan. Eligibility for ISOs is limited to employees of the
Company or of a "parent corporation" or "subsidiary corporation" of the Company
as those terms are defined in Section 424 of the Code. The Administrator, in its
sole discretion, shall determine from the group of eligible persons whether an
individual shall be a Participant under the Plan. Any grant made under the Plan
shall be made in the sole discretion of the Administrator and no prior grant
shall entitle a person to any future grant.

5.     RULES APPLICABLE TO STOCK OPTIONS, RESTRICTED STOCK, AND RESTRICTED STOCK
UNITS

        (a)    Documentation.    Each Stock Option, Restricted Stock, and
Restricted Stock Unit granted under the Plan shall be evidenced by a writing
specifying the terms and conditions thereof and containing such other terms and
conditions not inconsistent with the provisions of the Plan as the Administrator
considers necessary or advisable to achieve the purposes of the Plan or to
comply with applicable tax and regulatory laws and accounting principles.

        (b)    Transferability.    In the discretion of the Administrator, any
Stock Option, Restricted Stock, or Restricted Stock Unit may be made
transferable upon such terms and conditions and to such extent as the
Administrator determines, provided that ISOs may not be transferred other than
by will or by the laws of descent and distribution. Any non-transferable Stock
Option requiring exercise, including any ISO, may be exercised only by the
Participant during the Participant's lifetime. The Administrator may in its
discretion, other than in the case of Stock Options intended to continue to
qualify as ISOs, waive any restriction on transferability.

        (c)    Vesting; Exercisability.    The Administrator shall determine the
time or times at which a Stock Option, Restricted Stock, or Restricted Stock
Unit will vest or become exercisable and the terms on which a Stock Option will
remain exercisable during or following termination of Employment. Without
limiting the foregoing, the Administrator may at any time accelerate the vesting
or exercisability of a Stock Option, Restricted Stock, or Restricted Stock Unit,
regardless of any adverse or potentially adverse tax consequences resulting from
such acceleration.

--------------------------------------------------------------------------------




        (d)    Taxes.    The Participant shall pay to the Company, or make
provision satisfactory to the Administrator for payment of, any taxes required
by law to be withheld in respect of Stock Options, Restricted Stock, and
Restricted Stock Units granted under the Plan no later than the date of the
event creating the tax liability. The Company and its Affiliates may, to the
extent permitted by law, deduct any such tax obligations from any payment of any
kind due to the Participant hereunder or otherwise.

        (e)    Dividend Equivalents, Etc.    The Administrator may provide for
the payment of amounts in lieu of cash dividends or other cash distributions
with respect to Restricted Stock, Restricted Stock Units, or Stock subject to a
Stock Option.

        (f)    Rights Limited.    Nothing in the Plan will be construed as
giving any person the right to continued employment or service with the Company
or its Affiliates, or any rights as a shareholder except as to shares of Stock
actually issued under the Plan. In no event shall the Plan, or any grant made
under the Plan, form a part of an employee's or consultant's contract of
employment or service, if any. The loss of existing or potential profit in Stock
Options, Restricted Stock, or Restricted Stock Units will not constitute an
element of damages in the event of termination of employment or service for any
reason, even if the termination is in violation of an obligation of the Company
or Affiliate to the Participant.

        (g)    Non-U.S. Stock Options, Restricted Stock, and Restricted Stock
Units.    Stock Options, Restricted Stock, and Restricted Stock Units may be
granted under the Plan to any eligible person regardless of the jurisdiction in
which he or she works or resides. In order to comply with the laws in other
countries in which the Company operates, the Administrator, in its sole
discretion, shall have the power and authority to:

        (i)    Establish one or more separate sub-plans or programs under the
Plan for the grant of Stock Options, Restricted Stock, and Restricted Stock
Units to eligible persons in a specified jurisdiction or jurisdictions;

        (ii)   Include in any such sub-plan or program such special rules as it
determines to be necessary or advisable; and

        (iii)  Take any action, before or after a Stock Option grant, Restricted
Stock grant, or Restricted Stock Unit grant is made, that it deems advisable to
obtain approval or comply with any necessary local government regulatory
exemptions or approvals.

Notwithstanding the above, the Administrator may not take any actions hereunder,
and no Stock Options, Restricted Stock, or Restricted Stock Units shall be
granted, that would violate applicable law.

        (h)    Exercise Price of Stock Option.    The exercise price of a Stock
Option will not be less than 100% of the Fair Market Value of the Stock on the
date of grant. Notwithstanding the foregoing sentence, a NSO may be granted to a
new employee or consultant in connection with the hiring of such person at a
lower exercise price, provided that it is not less than the lower of (i) 100% of
the Fair Market Value on the date the person accepts the Company's offer of
employment or (ii) the date employment commences. Once granted, no Stock Option
may be repriced (as that term is used under applicable NASDAQ or stock exchange
rules) without shareholder approval.

        (i)    Time and Manner of Exercise of Stock Option.    Unless the
Administrator expressly provides otherwise, a Stock Option will not be deemed to
have been exercised until the Company receives a notice of exercise (in a form
acceptable to the Administrator) signed by the appropriate person and
accompanied by payment of the exercise price. If the Stock Option is exercised
by any person other than the Participant, the Administrator may require
satisfactory evidence that the person exercising the Stock Option has the right
to do so. All Stock Options granted pursuant to the Plan shall terminate if not
exercised within ten years of the date of grant, or such earlier date as the
Administrator may determine.

        (j)    Payment of Stock Option.    No shares shall be delivered pursuant
to any exercise of a Stock Option until payment in full of the exercise price
therefore is received by the Company. Such payment may be made in whole or in
part in cash or, to the extent permitted by the Administrator at or after

--------------------------------------------------------------------------------




the grant of the Stock Option, in shares of Stock owned by the Participant
(which shares must be owned for at least six months) valued at their Fair Market
Value on the date of delivery, or such other lawful consideration, including use
of a broker-assisted exercise program or similar program, as the Administrator
may determine. The delivery of shares in payment of the exercise price may be
accomplished either by actual delivery or by constructive delivery through
attestation of ownership, subject to such rules as the Administrator may
prescribe.

        (k)    Grants of Restricted Stock and Restricted Stock Units.    Grants
of Restricted Stock and Restricted Stock Units may be made in exchange for such
lawful consideration, including services, as the Administrator determines.

6.     EFFECT OF CERTAIN TRANSACTIONS

        (a)    Covered Transactions.    Except as otherwise provided under the
terms of a Stock Option grant, a Restricted Stock grant, or a Restricted Stock
Unit grant, in the event of a Covered Transaction in which there is an acquiring
or surviving entity, the Administrator may provide for the assumption of some or
all outstanding Stock Options, Restricted Stock, and/or Restricted Stock Units,
or for the grant of new Stock Options, Restricted Stock, and/or Restricted Stock
Units in substitution therefor, by the acquiror or survivor or an affiliate of
the acquiror or survivor, in each case on such terms and subject to such
conditions as the Administrator determines. In the absence of such an assumption
or if there is no substitution, except as otherwise provided in the Stock
Option, each Stock Option will become fully exercisable, and the delivery of
shares of Stock issuable under each outstanding Restricted Stock Unit will be
accelerated and such shares will be issued, prior to the Covered Transaction, in
each case on a basis that gives the holder of the Stock Option or the Restricted
Stock Unit a reasonable opportunity, as determined by the Administrator,
following exercise of the Stock Option or the issuance of shares, as the case
may be, to participate as a shareholder in the Covered Transaction, and the
Stock Option will terminate upon consummation of the Covered Transaction. Any
shares of Stock issued pursuant to the preceding sentence in satisfaction of a
grant of Restricted Stock Units may, in the discretion of the Administrator,
contain such restrictions, if any, as the Administrator deems appropriate to
reflect any performance or other vesting condition to which the grant of
Restricted Stock Units was subject. In the case of Restricted Stock, the
Administrator may require that any amounts delivered, exchanged or otherwise
paid in respect of such Stock in connection with the Covered Transaction be
placed in escrow or otherwise made subject to such restrictions as the
Administrator deems appropriate to carry out the intent of the Plan.

        Without limiting the general scope of the Administrator's discretionary
authority under the Plan, the Administrator may provide, as to some or all Stock
Options, Restricted Stock, and/or Restricted Stock Units, if any, that in the
event of a Change in Control of the Company, whether or not such Change in
Control is also a Covered Transaction, the vesting and exercisability, if
applicable, of, or the payment of benefits under, any Stock Option, Restricted
Stock, or Restricted Stock Units will be accelerated on such terms as the
Administrator determines.

        (b)    Distributions; Changes in Capital Stock; Basic Adjustment
Provisions.    In the event of a stock dividend, stock split (including reverse
stock split) or combination of shares, recapitalization or other change in the
Company's capital structure, the Administrator will make appropriate adjustments
to the maximum number of shares specified in Section 3(a) that may be delivered
under the Plan, to the maximum number of shares specified in Section 3(a) that
may be issued upon the exercise of ISOs, to the maximum number of shares
specified in Section 3(a) that may be issued upon exercise of NSOs, and to the
maximum share limits described in Section 3(b). The Administrator will also make
appropriate adjustments to the number and kind of shares of stock or securities
subject to Stock Options, Restricted Stock grants, and Restricted Stock Unit
grants then outstanding or subsequently granted, any exercise prices relating to
Stock Options and any other provision of the Stock Options, Restricted Stock,
and Restricted Stock Units affected by such change.

        (c)    Certain Other Adjustments.    To the extent consistent with
qualification of ISOs under Section 422 of the Code and with the
performance-based compensation rules of Section 162(m), where

--------------------------------------------------------------------------------




applicable, the Administrator may also make adjustments of the type above to
take into account distributions to shareholders other than those provided for in
Section 6(a), or any other event, if the Administrator determines that
adjustments are appropriate to avoid distortion in the operation of the Plan and
to preserve the value of Stock Option grants, Restricted Stock grants, or
Restricted Stock Unit grants made hereunder.

        (d)    Continuing Application of Plan Terms.    References in the Plan
to shares of Stock will be construed to include any stock or securities
resulting from an adjustment pursuant to this Section 6.

7.     LEGAL CONDITIONS ON DELIVERY OF STOCK

        The Company will not be obligated to deliver any shares of Stock
pursuant to the Plan or to remove any restriction from shares of Stock
previously delivered under the Plan until: (i) the Company is satisfied that all
legal matters in connection with the issuance and delivery of such shares have
been addressed and resolved; (ii) if the outstanding Stock is at the time of
delivery listed on any stock exchange or national market system, the shares to
be delivered have been listed or authorized to be listed on such exchange or
system upon official notice of issuance; and (iii) all conditions of the grant
have been satisfied or waived. If the sale of Stock has not been registered
under the Securities Act of 1933, as amended, the Company may require, as a
condition to exercise of the Stock Option or receipt of the Restricted Stock or
Restricted Stock Unit, such representations or agreements as counsel for the
Company may consider appropriate to avoid violation of such Act. The Company may
require that certificates evidencing Stock issued under the Plan bear an
appropriate legend reflecting any restriction on transfer applicable to such
Stock.

8.     AMENDMENT AND TERMINATION

        The Administrator may at any time or times amend the Plan or any
outstanding Stock Option, Restricted Stock, or Restricted Stock Unit for any
purpose which may at the time be permitted by law, and may at any time terminate
the Plan as to any future grants of Stock Options, Restricted Stock, or
Restricted Stock Units; provided, that except as otherwise expressly provided in
the Plan the Administrator may not, without the Participant's consent, alter the
terms of a Stock Option, Restricted Stock, or Restricted Stock Unit so as to
affect adversely a Participant's rights under the Stock Option, Restricted
Stock, or Restricted Stock Unit, unless the Administrator expressly reserved the
right to do so at the time of grant. Amendments to the Plan shall be conditioned
upon shareholder approval only to the extent, if any, such approval is required
by law (including the Code and applicable NASDAQ or stock exchange
requirements), as determined by the Administrator. Notwithstanding the
foregoing, the Company shall submit for shareholder approval any amendment to
the Plan (other than an amendment or adjustment pursuant to Section 6) that
would: (a) increase the maximum number of shares for which options, restricted
stock, or restricted stock units may be granted under the plan; (b) reduce the
price at which a Stock Option may be granted below the price provided for in
Section 5(h); (c) reduce the exercise price of outstanding Stock Options; or
(d) increase the limits set forth in Section 3.

9.     OTHER COMPENSATION ARRANGEMENTS

        The existence of the Plan or the grant of any Stock Option, Restricted
Stock, or Restricted Stock Unit will not in any way affect the Company's right
to award a person bonuses or other compensation in addition to grants made under
the Plan.

10.   DEFINITIONS

        The following terms, when used in the Plan, will have the meanings and
be subject to the provisions set forth below:

        "Administrator": has the meaning set forth in Section 2.

        "Affiliate": Any corporation or other entity owning, directly or
indirectly, 50% or more of the outstanding Stock of the Company, or in which the
Company or any such corporation or other entity

--------------------------------------------------------------------------------




owns, directly or indirectly, 50% of the outstanding capital stock (determined
by aggregate voting rights) or other voting interests.

        "Board": The Board of Directors of the Company.

        "Change in Control": A change in ownership or control of the Company or
a change in the ownership of a substantial portion of the Company's assets,
determined in accordance with such rules, if any, as may be established by the
Administrator.

        "Code": The U.S. Internal Revenue Code of 1986 as from time to time
amended and in effect, or any successor statute as from time to time in effect.

        "Compensation Committee": The Compensation Committee of the Board.

        "Company": Genzyme Corporation.

        "Covered Employees": A "covered employee" within the meaning of
Section 162(m).

        "Covered Transaction": Any of (i) a consolidation, merger, or similar
transaction or series of related transactions in which the Company is not the
surviving corporation or which results in the acquisition of all or
substantially all of the Company's then outstanding common stock by a single
person or entity or by a group of persons and/or entities acting in concert,
(ii) a sale or transfer of all or substantially all the Company's assets, or
(iii) a dissolution or liquidation of the Company. Where a Covered Transaction
involves a tender offer that is reasonably expected to be followed by a merger
described in clause (i) (as determined by the Administrator), the Covered
Transaction shall be deemed to have occurred upon consummation of the tender
offer.

        "Employee": Any person who is employed by the Company or an Affiliate.

        "Employment": A Participant's employment or other service relationship
with the Company and its Affiliates. Employment will be deemed to continue,
unless the Administrator expressly provides otherwise, so long as the
Participant is employed by, or otherwise is providing services in a capacity
described in Section 4 to the Company or its Affiliates. If a Participant's
employment or other service relationship is with an Affiliate and that entity
ceases to be an Affiliate, the Participant's Employment will be deemed to have
terminated when the entity ceases to be an Affiliate unless the Participant
transfers Employment to the Company or its remaining Affiliates.

        "Exchange Act": The Securities Exchange Act of 1934, as amended, as from
time to time further amended and in effect, or any successor statute as from
time to time in effect.

        "Fair Market Value": The fair market value as determined by the
Compensation Committee in good faith, or in the manner established by the
Compensation Committee in good faith, from time to time.

        "ISO": A Stock Option intended to be an "incentive stock option" within
the meaning of Section 422 of the Code. Each option granted pursuant to the Plan
will be treated as providing by its terms that it is to be a non-incentive
option unless, as of the date of grant, it is expressly designated as an ISO.

        "NSO": A Stock Option that is not an ISO.

        "Participant": A person who is granted a Stock Option, Restricted Stock
or Restricted Stock Unit under the Plan.

        "Plan": The Genzyme Corporation 2004 Equity Incentive Plan as from time
to time amended and in effect.

        "Reporting Person": A person subject to the reporting requirements of
Section 16 of the Exchange Act.

--------------------------------------------------------------------------------




        "Restricted Stock": An award of Stock for so long as the Stock remains
subject to restrictions requiring that it be redelivered or offered for sale to
the Company if specified performance or other vesting conditions are not
satisfied.

        "Restricted Stock Unit": An unfunded and unsecured promise to deliver
Stock in the future, subject to the satisfaction of specified performance or
other vesting conditions.

        "Section 162(m)": Section 162(m) of the Code.

        "Stock": Common Stock of the Company, par value $.01 per share.

        "Stock Options": Options entitling the recipient to acquire shares of
Stock upon payment of the exercise price.

    Adopted by Board of Directors February 26, 2004
Approved by Shareholders May 27, 2004
Amended by Board of Directors May 27, 2004
Amended by Board of Directors October 7, 2004
Amended by Board of Directors March 14, 2005
Amended by Board of Directors May 26, 2005
Approved by Shareholders May 26, 2005
Amended by Board of Directors March 1, 2006
Approved by Shareholders May 25, 2006

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.1



GENZYME CORPORATION 2004 EQUITY INCENTIVE PLAN
